      Case 2:19-cv-00143-KHR Document 39-1 Filed 11/23/20 Page 1 of 10


                                                                                  APPEAL,TERMED
                               U.S. District Court
                        District of Wyoming (Cheyenne)
                CIVIL DOCKET FOR CASE #: 2:19−cv−00143−KHR
                                Internal Use Only

Safeway Stores 46 Inc v. WY Plaza LC                        Date Filed: 07/10/2019
Assigned to: Honorable Kelly H Rankin                       Date Terminated: 10/20/2020
Case in other court: USCA, 20−08064                         Jury Demand: Plaintiff
Cause: 28:1332 Diversity−Breach of Contract                 Nature of Suit: 190 Contract: Other
                                                            Jurisdiction: Diversity
Plaintiff
Safeway Stores 46 Inc                         represented by Frederick J Hahn , III
                                                             Hawley Troxell Ennis & Hawley, LLP
                                                             2010 Jennie Lee Drive
                                                             Idaho Falls, ID 83404
                                                             208−529−3005
                                                             Fax: 208−529−3065
                                                             Email: fhahn@hawleytroxell.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            John F Kurtz
                                                            HAWLEY TROXELL ENNIS &
                                                            HAWLEY LLP
                                                            877 West Main Street
                                                            Suite 1000
                                                            Boise, ID 83702
                                                            208/344−6000
                                                            Email: jkurtz@hawleytroxell.com
                                                            LEAD ATTORNEY
                                                            PRO HAC VICE
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
WY Plaza LC                                   represented by Lucas Evan Buckley
                                                             HATHAWAY & KUNZ
                                                             2515 Warren Avenue, Suite 500
                                                             Ste 500
                                                             Cheyenne, WY 82001
                                                             307−634−7723
                                                             Email: lucas@hkwyolaw.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Sean M Larson


                                                                                                  WYD 1
    Case 2:19-cv-00143-KHR Document 39-1 Filed 11/23/20 Page 2 of 10


                                                             HATHAWAY & KUNZ
                                                             2515 Warren Avenue, Suite 500
                                                             Cheyenne, WY 82001
                                                             307/634−7723
                                                             Fax: 307/634−0985
                                                             Email: slarson@hkwyolaw.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED


Date Filed   #    Page Docket Text
07/10/2019    1        COMPLAINT (1 summons issued) with Jury Demand ( Filing fee $400 receipt
                       #CHY031238.), filed by Safeway Stores 46 Inc. (Attachments: # 1 Cover
                       Letter, # 2 Civil Cover Sheet, # 3 Envelope) (Court Staff, ssw) (Additional
                       attachment(s) added on 7/11/2019: # 4 Consent Form) (Court Staff, ssw).
                       (Entered: 07/10/2019)
07/30/2019    2        SUMMONS Returned Executed by Safeway Stores 46 Inc. WY Plaza LC
                       served on 7/26/2019, answer due on 8/16/2019 (Hahn, Frederick) (Entered:
                       07/30/2019)
08/29/2019    3        NOTICE of Attorney Appearance by Lucas Evan Buckley on behalf of WY
                       Plaza LC (Buckley, Lucas) (Entered: 08/29/2019)
08/29/2019    4        MOTION for Extension of Time (Non−Dispositive) requesting extension of
                       Answer or Otherwise Plead filed by Defendant WY Plaza LC. (Attachments: #
                       1 Proposed Order)(Buckley, Lucas) (Entered: 08/29/2019)
08/30/2019    5        ORDER by the Honorable Kelly H Rankin granting 4 Motion for Extension of
                       Time. Defendant shall answer or otherwise respond to Plaintiff's Complaint 1
                       on or before September 12, 2019. (Court Staff, sjh) (Entered: 08/30/2019)
09/03/2019    6        MOTION for John F. Kurtz, Jr. to appear pro hac vice; Check not tendered;
                       filed by Plaintiff Safeway Stores 46 Inc. (Attachments: # 1 Affidavit of John F.
                       Kurtz, Jr., # 2 Proposed Order)(Hahn, Frederick) (Entered: 09/03/2019)
09/03/2019    7        ORDER Granting 6 Motion to Appear Pro Hac Vice admitting John F. Kurtz
                       for Safeway Stores 46 Inc by the Honorable Kelly H Rankin (Court Staff, szf)
                       (Entered: 09/03/2019)
09/06/2019             FINANCIAL ENTRY: Payment of $100 received for pro hac vice fee for John
                       F Kurtz. Receipt CHY031579. (Court Staff, sjk) (Entered: 09/09/2019)
09/10/2019    8        ANSWER to 1 Complaint, with Affirmative Defenses, by WY Plaza LC.
                       (Buckley, Lucas) (Entered: 09/10/2019)
09/10/2019    9        NOTICE of complexity by Defendant WY Plaza LC ; this case is non−complex.
                       (Buckley, Lucas) (Entered: 09/10/2019)
09/10/2019   10        CORPORATE DISCLOSURE filed by WY Plaza LC. WY Plaza, LC has no
                       corporate parents. (Buckley, Lucas) Modified on 9/10/2019 (Court Staff, szf).
                       (Entered: 09/10/2019)
09/24/2019   11        STIPULATION of Consent to Trial before Magistrate Judge by Safeway Stores
                       46 Inc, WY Plaza LC. (Court Staff, sjlg) (Main Document 11 replaced on


                                                                                                   WYD 2
    Case 2:19-cv-00143-KHR Document 39-1 Filed 11/23/20 Page 3 of 10



                   9/24/2019) (Court Staff, sjlg). (Entered: 09/24/2019)
09/25/2019   12    NOTICE of Initial Pretrial Conference: Initial Pretrial Conference set for
                   10/22/2019 09:00 AM in Judge Rankin Chambers (Room No. 2204) before
                   Honorable Kelly H. Rankin. All parties should appear by telephone, with
                   Plaintiff's counsel initiating the call, through a conference call operator,
                   and connecting to the Court at 307/433−2180. Parties are advised to have
                   their calendars on hand to assist with scheduling. (Court Staff, szf) (Entered:
                   09/25/2019)
10/22/2019   13    INITIAL PRETRIAL ORDERby the Honorable Kelly H Rankin. Motions filing
                   deadline 4/27/2020. Motion response deadline 5/11/2020. Dispositive Motions
                   Hearing set for 5/27/2020 01:30 PM in Cheyenne Courtroom No. 3 (Room
                   No. 2104) before Honorable Kelly H Rankin. Other Fact Witness Deadline
                   3/13/2020 Expert Witness Designation−Plaintiff deadline 1/13/2020. Expert
                   Witness Designation−Defendant deadline 2/13/2020. Discovery due by
                   4/27/2020. Stipulation Deadline 6/2/2020. Motion in Limine deadline 6/2/2020.
                   Motions in Limine Response Deadline 6/9/2020. Final Pretrial Conference set
                   for 6/16/2020 01:30 PM in Judge Rankin Chambers (Room No. 2204)
                   before Honorable Kelly H Rankin. Jury Trial (5 Days/Stacked #1) set for
                   7/6/2020 09:00 AM in Cheyenne Courtroom No. 3 (Room No. 2104) before
                   Honorable Kelly H Rankin.(Court Staff, sjlg) Modified text on 11/21/2019
                   (Court Staff, szf). (Entered: 10/22/2019)
10/22/2019         Set/Reset Deadlines/Hearings: Jury Trial set for 7/6/2020 09:00 AM in
                   Cheyenne Courtroom No. 3 (Room No. 2104) before Honorable Kelly H
                   Rankin. Jury Trial set for 7/7/2020 09:00 AM in Cheyenne Courtroom No.
                   3 (Room No. 2104) before Honorable Kelly H Rankin. Jury Trial set for
                   7/8/2020 09:00 AM in Cheyenne Courtroom No. 3 (Room No. 2104) before
                   Honorable Kelly H Rankin. Jury Trial set for 7/9/2020 09:00 AM in
                   Cheyenne Courtroom No. 3 (Room No. 2104) before Honorable Kelly H
                   Rankin. Jury Trial set for 7/10/2020 09:00 AM in Cheyenne Courtroom
                   No. 3 (Room No. 2104) before Honorable Kelly H Rankin. (Court Staff, szf)
                   (Entered: 11/21/2019)
10/28/2019   14    CORPORATE DISCLOSURE filed by Safeway Stores 46 Inc, identifying
                   Corporate Parent Albertsons Companies, Inc. for Safeway Stores 46 Inc..
                   (Hahn, Frederick) (Entered: 10/28/2019)
01/14/2020   15    Designation of Expert Witnesses by Plaintiff Safeway Stores 46 Inc.
                   (Attachments: # 1 Exhibit A) (Hahn, Frederick) (Entered: 01/14/2020)
01/16/2020   16    NOTICE of Attorney Appearance by Sean M Larson on behalf of WY Plaza LC
                   (Larson, Sean) (Entered: 01/16/2020)
04/24/2020   17    E−FILING ERRROR − DOCUMENT TO BE REFILED. STIPULATION re
                   13 Initial Pretrial Order,,, by Safeway Stores 46 Inc. (Hahn, Frederick)
                   Modified docket text, document removed on 4/27/2020 (Court Staff, szf).
                   (Entered: 04/24/2020)
04/27/2020   18    MOTION to Amend/Correct 13 Initial Pretrial Order,,, Stipulated filed by
                   Plaintiff Safeway Stores 46 Inc. (Attachments: # 1 Proposed Order)(Hahn,
                   Frederick) (Entered: 04/27/2020)
04/28/2020   19


                                                                                              WYD 3
    Case 2:19-cv-00143-KHR Document 39-1 Filed 11/23/20 Page 4 of 10



                   ORDER by the Honorable Kelly H Rankin granting 18 Stipulated MOTION to
                   Amend/Correct 13 Initial Pretrial Order. Motions filing deadline 7/27/2020.
                   Motion response deadline 8/11/2020. Dispositive Motions Hearing set for
                   9/30/2020 01:30 PM via ZOOM VIDEO before Honorable Kelly H Rankin.
                   Expert Witness Designation−Plaintiff deadline 1/13/2020. Expert Witness
                   Designation−Defendant deadline 2/13/2020. Listing of Other Witness deadline
                   06/15/2020. Discovery due by 7/27/2020. Stipulation Deadline 10/8/2020.
                   Motion in Limine deadline 10/8/2020. Motion in Limine Response deadline
                   10/15/2020. Final Pretrial Conference set for 10/22/2020 01:30 PM in Judge
                   Rankin Chambers (Room No. 2204) before Honorable Kelly H Rankin.
                   Jury Trial set for 11/16/2020 09:00 AM in Cheyenne Courtroom No. 3
                   (Room No. 2104) before Honorable Kelly H Rankin.(Court Staff, sjlg)
                   Modified text on 5/8/2020 (Court Staff, sjlg). Modified docket text on
                   9/11/2020 (Court Staff, smxb). (Entered: 04/28/2020)
04/28/2020         Set/Reset Deadlines/Hearings: Other Fact Witness Deadline 6/15/2020 Motion
                   in Limine deadline 10/8/2020. Motions in Limine Response Deadline
                   10/15/2020. (Court Staff, sjlg) (Entered: 04/28/2020)
04/28/2020         Set/Reset Deadlines/Hearings: Dispositive Motions Hearing set for 9/30/2020
                   01:30 PM in Cheyenne Courtroom No. 3 (Room No. 2104) before
                   Honorable Kelly H Rankin. (Court Staff, sjlg) (Entered: 05/08/2020)
04/28/2020         Set/Reset Deadlines/Hearings: Jury Trial set for 11/16/2020 09:00 AM in
                   Cheyenne Courtroom No. 3 (Room No. 2104) before Honorable Kelly H
                   Rankin. Jury Trial set for 11/17/2020 09:00 AM in Cheyenne Courtroom
                   No. 3 (Room No. 2104) before Honorable Kelly H Rankin. Jury Trial set
                   for 11/18/2020 09:00 AM in Cheyenne Courtroom No. 3 (Room No. 2104)
                   before Honorable Kelly H Rankin. Jury Trial set for 11/19/2020 09:00 AM
                   in Cheyenne Courtroom No. 3 (Room No. 2104) before Honorable Kelly H
                   Rankin. Jury Trial set for 11/20/2020 09:00 AM in Cheyenne Courtroom
                   No. 3 (Room No. 2104) before Honorable Kelly H Rankin. (Court Staff, szf)
                   (Entered: 08/28/2020)
06/15/2020   20    Designation of Other Witnesses by Defendant WY Plaza LC. (Larson, Sean)
                   (Entered: 06/15/2020)
07/27/2020   21    Stipulated MOTION to Continue (Non−Dispositive). Requesting continuance
                   of Discovery Deadline and Dispositive Motions Deadline filed by Defendant
                   WY Plaza LC. (Attachments: # 1 Proposed Order)(Buckley, Lucas) (Entered:
                   07/27/2020)
07/28/2020   22    ORDER by the Honorable Kelly H Rankin granting 21 Motion to Continue
                   (Non−Dispositive). The Discovery Cutoff deadline set for July 27, 2020 is
                   hereby VACATED and is now set for August 14, 2020. The Dispositive
                   Motions and Daubert Challenges deadline set for July 27, 2020 is hereby
                   VACATED and is now set for August 21, 2020. The response deadline set for
                   August 11, 2020 is hereby VACATED and is now set for September 4, 2020.
                   All other dates and deadlines remain as previously set. (Court Staff, sjgc)
                   (Entered: 07/28/2020)
08/21/2020   23    MOTION for Summary Judgment, filed by Plaintiff Safeway Stores 46 Inc.
                   (Attachments: # 1 Memorandum in Support, # 2 Declaration of John F. Kurtz, #
                   3 Exhibit 1 to Dec. of John F. Kurtz, # 4 Exhibit 2 to Dec. of John F. Kurtz, # 5


                                                                                               WYD 4
    Case 2:19-cv-00143-KHR Document 39-1 Filed 11/23/20 Page 5 of 10



                   Exhibit 3 to Dec. of John F. Kurtz, # 6 Exhibit 4 to Dec. of John F. Kurtz, # 7
                   Declaration of Lynn Miller, # 8 Exhibit 1 to Dec. of Lynn Miller, # 9 Exhibit 2
                   to Dec. of Lynn Miller, # 10 Exhibit 3 to Dec. of Lynn Miller, # 11 Exhibit 4 to
                   Dec. of Lynn Miller, # 12 Exhibit 5 to Dec. of Lynn Miller, # 13 Exhibit 6 to
                   Dec. of Lynn Miller, # 14 Exhibit 7 to Dec. of Lynn Miller, # 15 Exhibit 8 to
                   Dec. of Lynn Miller, # 16 Exhibit 9 to Dec. of Lynn Miller, # 17 Exhibit 10 to
                   Dec. of Lynn Miller, # 18 Exhibit 11 to Dec. of Lynn Miller, # 19 Exhibit 12 to
                   Dec. of Lynn Miller, # 20 Exhibit 13 to Dec. of Lynn Miller, # 21 Exhibit 14 to
                   Dec. of Lynn Miller, # 22 Exhibit 15 to Dec. of Lynn Miller, # 23 Exhibit 16 to
                   Dec. of Lynn Miller, # 24 Declaration of Michael Dingel, # 25 Exhibit 1 to Dec.
                   of Michael Dingel, # 26 Exhibit 2 to Dec. of Michael Dingel, # 27 Declaration
                   of Rhet Hulbert, # 28 Exhibit 1 to Dec. of Rhet Hulbert, # 29 Declaration of
                   Thomas Hanavan, # 30 Exhibit 1 to Dec. of Thomas Hanavan, # 31 Exhibit 2 to
                   Dec. of Thomas Hanavan, # 32 Exhibit 3 to Dec. of Thomas Hanavan)(Hahn,
                   Frederick) (Entered: 08/21/2020)
08/21/2020   24    MOTION for Summary Judgment, filed by Defendant WY Plaza LC. (Buckley,
                   Lucas) (Entered: 08/21/2020)
08/21/2020   25    MEMORANDUM in Support of 24 Motion for Summary Judgment filed by
                   Defendant WY Plaza LC. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                   Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit
                   8, # 9 Exhibit 9) (Buckley, Lucas) (Entered: 08/21/2020)
08/31/2020   26    RETURN of Subpoena Duces Tecum by Defendant WY Plaza LC upon
                   Alberston's LLC on 08/21/2020. (Larson, Sean) (Entered: 08/31/2020)
09/04/2020   27    MEMORANDUM in Opposition to 23 MOTION for Summary Judgment, filed
                   by Defendant WY Plaza LC. (Buckley, Lucas) (Entered: 09/04/2020)
09/04/2020   28    RESPONSE to 24 Motion for Summary Judgment filed by Plaintiff Safeway
                   Stores 46 Inc. (Hahn, Frederick) (Entered: 09/04/2020)
09/11/2020   29    REPLY BRIEF re 23 Motion for Summary Judgment filed by Plaintiff Safeway
                   Stores 46 Inc. (Hahn, Frederick) Modified on 9/11/2020 (Court Staff, szf).
                   (Entered: 09/11/2020)
09/30/2020   30    MINUTES for proceedings held before Honorable Kelly H Rankin: Motion
                   Hearing held on 9/30/2020. (Court Reporter Jan Davis.) (Court Staff, smxb)
                   (Entered: 09/30/2020)
10/08/2020   31    STIPULATION OF FACTS filed by Safeway Stores 46 Inc. (Hahn, Frederick)
                   (Entered: 10/08/2020)
10/20/2020   32    ORDER Denying 23 Motion for Summary Judgment and Granting 24 Motion
                   for Summary Judgment by the Honorable Kelly H. Rankin. Case terminated on
                   October 20, 2020.(Court Staff, szf) (Entered: 10/20/2020)
11/11/2020   33    NOTICE OF APPEAL as to 32 Order on Motion for Summary Judgment, filed
                   by Plaintiff Safeway Stores 46 Inc. (Hahn, Frederick) (Entered: 11/11/2020)
11/12/2020   34    Preliminary Record of appeal sent to USCA and counsel re 33 Notice of Appeal
                   (Attorney) The procedures and appeals packet may be obtained from our
                   website at www.wyd.uscourts.gov (Attachments: # 1 Preliminary Record on
                   Appeal Including Notice of Appeal) (Court Staff, stbd) (Entered: 11/12/2020)


                                                                                                  WYD 5
    Case 2:19-cv-00143-KHR Document 39-1 Filed 11/23/20 Page 6 of 10



11/12/2020   35    USCA Appeal Fees received $ 505 receipt number CHY033883 re 33 Notice of
                   Appeal filed by Safeway Stores 46 Inc (Court Staff, sbh) (Entered: 11/12/2020)
11/12/2020   36    Appeal Number 20−8064 received from USCA for 33 Notice of Appeal
                   (Attorney) filed by Safeway Stores 46 Inc. Fee is due by 11/27/2020 for
                   Safeway Stores 46 Inc. Docketing statement due 11/27/2020 for Safeway Stores
                   46 Inc. Transcript order form due 11/27/2020 for Safeway Stores 46 Inc. Notice
                   of appearance due on 11/27/2020 for Safeway Stores 46 Inc and WY Plaza LC.
                   (Court Staff, stbd) (Entered: 11/12/2020)
11/16/2020   37    JUDGMENT in favor of Defendant by the Honorable Margaret Botkins, Clerk
                   of Court. Judgment is entered on behalf of the Defendant and the case is hereby
                   DISMISSED WITH PREJUDICE. (Court Staff, szf) (Entered: 11/16/2020)
11/23/2020   38    NOTICE OF AMENDED APPEAL as to 33 Notice of Appeal (Attorney) by
                   Plaintiff Safeway Stores 46 Inc. (Hahn, Frederick) (Entered: 11/23/2020)




                                                                                              WYD 6
Case
 Case2:19-cv-00143-KHR
       2:19-cv-00143-KHR Document
                          Document39-1
                                   37 Filed
                                       Filed 11/16/20
                                             11/23/20 Page
                                                      Page 17 of
                                                              of 110




                                                                       WYD 7
        Case
         Case2:19-cv-00143-KHR
               2:19-cv-00143-KHR Document
                                  Document39-1
                                           38 Filed
                                               Filed 11/23/20
                                                     11/23/20 Page
                                                              Page 18 of
                                                                      of 310




Frederick J. Hahn, III – Wyoming State Bar No. 6-4190
HAWLEY TROXELL ENNIS & HAWLEY LLP
2010 Jennie Lee Drive
Idaho Falls, ID 83404
Telephone: 208-529-3005
Facsimile: 208-529-3065
Email: fhahn@hawleytroxell.com


John F. Kurtz, Jr., ISB No. 2396, CA No. 82181 (Pro Hac Vice)
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 W. Main Street, Suite 1000
Boise, ID 83702
Telephone: 208-344-6000
Facsimile: 208-954-5232
Email: jkurtz@hawleytroxell.com


Attorneys for Plaintiff


                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF WYOMING


SAFEWAY STORES 46, INC.,

               Plaintiff                            CASE NO. 19-CV-143-R

vs.

WY PLAZA, L.C.,

               Defendant


                                 AMENDED NOTICE OF APPEAL

       Notice is hereby given that Plaintiff Safeway Stores 46, Inc., hereby files this Amended

Notice of Appeal to the United States Court of Appeals for the Tenth Circuit from the Judgment




AMENDED NOTICE OF APPEAL – PAGE 1
                                                                             49359.0004.13335296.1
                                                                                                     WYD 8
       Case
        Case2:19-cv-00143-KHR
              2:19-cv-00143-KHR Document
                                 Document39-1
                                          38 Filed
                                              Filed 11/23/20
                                                    11/23/20 Page
                                                             Page 29 of
                                                                     of 310




in a Civil Action [Dkt. 37], which was filed on November 16, 2020, after Plaintiff Safeway

Stores 46, Inc. filed the Notice of Appeal [Dkt. 33] on November 11, 2020, appealing from the

Order Denying Plaintiff’s Motion for Summary Judgment [Dkt. 23] and Granting Defendant’s

Motion for Summary Judgment [Dkt. 25] dated October 18, 2020 and filed on October 20, 2020

as Dkt. 32.

       DATED THIS 23rd day of November, 2020.

                                          HAWLEY TROXELL ENNIS & HAWLEY LLP




                                          By
                                               FREDERICK J. HAHN, III,
                                               Wyoming State Bar No. 6-4190

                                               Attorneys for Plaintiff




AMENDED NOTICE OF APPEAL – PAGE 2
                                                                           49359.0004.13335296.1
                                                                                                   WYD 9
      Case
        Case
           2:19-cv-00143-KHR
             2:19-cv-00143-KHRDocument
                                Document
                                       39-1
                                         38 Filed
                                            Filed 11/23/20
                                                  11/23/20 Page
                                                           Page 10
                                                                3 ofof310




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 23rd day of November, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Lucas Buckley                                  [ ] U.S. Mail, postage prepaid
HATHAWAY & KUNZ, LLP                           [ ] Hand Delivery
P.O. Box 1208                                  [ ] Overnight Mail
Cheyenne, WY 82003-1208                        [ ] Facsimile: (307) 634-0985
                                               [X] E-mail: lbuckley@hkwyolaw.com




                                           ____/s/ Frederick J. Hahn, III_________________
                                           FREDERICK J. HAHN, III




AMENDED NOTICE OF APPEAL – PAGE 3
                                                                             49359.0004.13335296.1
                                                                                                     WYD 10
